       Case 2:18-cv-02552-DDC-KGG Document 4 Filed 10/15/18 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
                                KANSAS CITY DIVISION


NYLA FOSTER; LUC BENSIMON;
JESSICA HICKLIN; C.K.; and KANSAS
STATEWIDE TRANSGENDER
EDUCATION PROJECT,
                                                           Civil Action No. 18-2552
                        Plaintiffs,

                   v.

JEFF ANDERSEN, in his official capacity as
Secretary of the Kansas Department of Health
and Environment; ELIZABETH W. SAADI,
in her official capacity as State Registrar for
the State of Kansas; and KAY HAUG, in her
official capacity as Director of Vital Statistics
for the State of Kansas,

                        Defendants.


             PLAINTIFF C.K.’S MOTION TO PROCEED PSEUDONYMOUSLY

        NOW COMES Plaintiff C.K. (hereinafter “Movant”), by and through his undersigned

counsel, and respectfully moves this Court for an order permitting him to bring this action under

his initials in order to protect his identity from public disclosure.

        1.      Movant makes this request because this case involves matters which are highly

sensitive, such as social stigmatization, real danger of physical harm, or the injuries being

litigated against would occur as a result of the disclosure of the Movant’s identity.

        2.      The need for anonymity is particular acute in cases such as this where a

substantial privacy interests are involved.

        3.      The grant of anonymity to Movant would not prejudice Defendants. Indeed,

Movant has no objection to providing his actual name to Defendants and the Court, though
       Case 2:18-cv-02552-DDC-KGG Document 4 Filed 10/15/18 Page 2 of 2




Movant will request that the Court enter a protective order barring dissemination of his name and

requiring that any documents containing his name be filed under seal.

        4.     Movant’s    motion   is     supported    by    Movant’s   contemporaneously   filed

memorandum of law.

        Dated on this 15th day of October, 2018.

Respectfully submitted,

 /s/ James D. Lawrence         __                   /s/ Omar Gonzalez-Pagan
James D. Lawrence (Bar No. 22565)                  Omar Gonzalez-Pagan*
BRYAN CAVE LEIGHTON PAISNER LLP                    LAMBDA LEGAL DEFENSE AND
One Kansas City Place                                      EDUCATION FUND, INC.
1200 Main Street, Suite 3800                       120 Wall Street, 19th Floor
Kansas City, Missouri 64105                        New York, New York 10005
t: (816) 374-3378 | f: (816) 855-3378              t: (212) 809-8585 | f: (212) 809-0055
jdlawrence@bclplaw.com                             ogonzalez-pagan@lambdalegal.org

Katherine A. Keating*                              Kara N. Ingelhart*
BRYAN CAVE LEIGHTON PAISNER LLP                    LAMBDA LEGAL DEFENSE AND
Three Embarcadero Center, 7th Floor                        EDUCATION FUND, INC.
San Francisco, California 94111                    105 West Adams Street, Suite 2600
t: (415) 268-1972 | f: (415) 430-4372              Chicago, Illinois 60603
katherine.keating@bclplaw.com                      t: (312) 663-4413 | f: (312) 663-4307
                                                   kingelhart@lambdalegal.org

                                        Attorneys for Plaintiffs
* Application for admission pro hac vice forthcoming.




                                                   2
